DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 14 February 2022.
Claims 1-15 are still pending; no claims have been amended; Claim 16 has been newly added.
Arguments directed to the rejection of Claims 1-15 have been received and acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Craig W. Mueller (Reg. No. 52,055) on 08 June 2022.

The application has been amended as follows: 
In the Claims:
Claim 1, line 5, “and” is deleted;
Claim 1, line 6, “binder.” is deleted and replaced with – binder, and wherein the structural layer is self-supported, capable of being maintained only by a rim of the storage compartment. --;
Claim 16 is CANCELLED;
Claim 17 is added as NEW; -- The moulded front storage compartment according to claim 1, wherein the rim comprises a porous textile material. --;
Claim 18 is added as NEW; -- The moulded front storage compartment according to claim 17, wherein the porous textile material is made of the same material as the structural layer.
Claim 19 is added as NEW; -- The moulded front storage compartment according to claim 17, further comprises means for mounting the front storage compartment to the vehicle. --;
Claim 20 is added as NEW; -- A moulded front storage compartment for a vehicle, comprising: 
	a structural layer wherein the structural layer is shaped as a three-dimensional storage cavity for holding luggage or goods, wherein the structural layer comprises at least one porous fibrous layer; 
	wherein the at least one porous fibrous layer comprises staple fibers and a binder; and 
	wherein the structural layer maintains a predefined moulded shape before installation and when installed in the vehicle. --.

Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: it appears that the applicant’s use of a structural layer for a trunk compartment, wherein the structural layer is three dimensional, shaped of a porous fibrous layer and self-supporting, in conjunction with the remaining limitations, is novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612